DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. This application, filed 05/22/2020, attorney docket  AA6129-US-D1 111548255273, is a division of 15859411, filed 12/30/2017, now U.S. Patent #10707133 and claims priority from provisional application 62593149, filed 11/30/2017.  This application is assigned to Intel Corp.  Claims 1-20 are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Pranatharthiharan et al. (U.S. 9,337,094).

As for claim 1, 
Pranatharthiharan teaches a method of fabricating an integrated circuit structure, the method comprising: 
forming a plurality of fins (104 [co2 ln 58]), individual ones of the plurality of fins along a first direction (across the page in figure 10); 
forming a plurality of gate structures (150, 152 that includes 154/156 in figure 7) over the plurality of fins, individual ones of the plurality of gate structures along a second direction orthogonal to the first direction (into the page of figure 10); 
forming a sacrificial material structure between a first pair of the plurality of gate structures (130 is formed on the left between gates 150); 
forming a contact plug (114/120) between a second pair of the gate structures (between 150 and 156), the contact plug comprising a lower dielectric material (114) and an upper hardmask material (120); 
removing the sacrificial material structure to form an opening between the first pair of the plurality of gate structures (shown in figure 10); and 
forming a trench contact structure (180) in the opening between the first pair of the plurality of gate structures (between 150s).

As for claim 2,


As for claim 3,
Pranatharthiharan teaches the method of claim 1, and teaches that the trench contact structure comprises a lower conductive structure (180, between the gates) and a dielectric cap (170/120, formed of for example, SiN) on the lower conductive structure.

As for claim 4,
Pranatharthiharan teaches the method of claim 1, and teaches that the dielectric cap of the trench contact structure has an upper surface co-planar with an upper surface of the upper hardmask material of the contact plug (all are planarized [co5 ln40]).

As for claim 5,
Pranatharthiharan teaches the method of claim 1 and teaches that individual ones of the plurality of gate structures comprise a gate electrode (154/156) on a gate dielectric layer (not shown but a dielectric is inherent in a finFET transistor), and a dielectric cap (170) on the gate electrode.


As for claim 6,
Pranatharthiharan teaches the method of claim 5, wherein the dielectric cap of the individual ones of the plurality of gate structures has an upper surface co-planar with an upper surface of the upper hardmask material of the contact plug (all are planarized to the same top surface level.)

Allowable Subject Matter
Claims 7-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 

 As for claim 7,
The prior art does not teach a method of forming a finFET array that includes forming  a recessed  dielectric material between two gates and patterning the material with a hardmask to form a contact opening where the  hardmask layer has an upper surface above the upper surface of the plurality of gate structures; and  planarizing the patterned hardmask layer to form a contact plug between the second pair of the gate structures, the contact plug comprising the recessed dielectric material and a portion of the patterned hardmask layer.
Claims 8-13 depend from claim 7 and carry the same novel features.
As for claim 14, 

Claims 15-20 depend from claim 14 and carry the same novel features.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOHN A BODNAR/Examiner, Art Unit 2893